Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.1 Page 1 of 13



 1 RINCON VENTURE LAW GROUP
     K. Andrew Kent (SBN 130097)
 2 akent@rincongroup.com
     2801 Townsgate Road, Suite 200
 3 Westlake Village, CA 91361
     Tel: 805.557.0580
 4 Fax: 805.557.0480

 5 Attorneys for Plaintiff
     WIN IT TOO, INC.
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

10

11 WIN-IT-TOO, INC., a California              Case No. '19CV1925 CAB NLS
     corporation,
12                                             COMPLAINT FOR:
                    Plaintiff,
13                                             TRADEMARK INFRINGEMENT;
           v.                                  UNFAIR COMPETITION;
14
                                               DECLARATORY RELIEF
15 PUEBLO VIDA BREWING
     COMPANY, LLC, d/b/a PUEBLO VIDA
16 BREWING COMPANY, an Arizona
     limited liability company,
17                                             (DEMAND FOR JURY TRIAL)
     Defendant.
18

19

20

21

22

23

24

25

26

27

28
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.2 Page 2 of 13



 1        Plaintiff Win-It-Too, Inc. (“Win-It-Too” or “Plaintiff”), doing business as
 2 Global Beer Network, is one of the premier producers of authentic Belgian beers

 3 and ales in the United States. It brings this action seeking injunctive relief and

 4 damages, in order to protect and enforce its rights in a valuable federally registered

 5 trademark, LIVING BEER, against knowing and willful infringement by Defendant

 6 Pueblo Vida Brewing Company, LLC, doing business as Pueblo Vida Brewing

 7 Company (“Pueblo Vida” or “Defendant”). Plaintiff alleges as follows:

 8                            JURISDICTION AND VENUE
 9        1.     This action arises under the Lanham Act. The Complaint states claims
10 for infringement of a federally registered trademark under Section 32 of the Lanham

11 Act (15 U.S.C. § 1114), federal unfair competition under Section 43(a) of the

12 Lanham Act (15 U.S.C. § 1125(a)), as well as unfair competition under the common

13 law, and declaratory relief.

14        2.     This Court has subject matter jurisdiction over this action pursuant to
15 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338. The Court has pendent and

16 supplemental jurisdiction over the common law claim pursuant to 28 U.S.C. §§

17 1338(b) and 1367(a). The Court’s jurisdiction over the declaratory relief claim arises

18 from 28 U.S.C. §§ 2201(a) and 2202.

19        3.     Venue is proper, pursuant to 28 U.S.C. Section 1391(b), in that a
20 substantial part of the acts, events or omissions giving rise to the claims were

21 directed toward and arose in this District and Defendants can be found in this

22 District.

23                                        PARTIES
24        4.     Plaintiff is a corporation organized and existing under the laws of the
25 State of California. It has a principal place of business in Middleton, Massachusetts.

26        5.     Plaintiff is informed and believes that Defendant is an Arizona limited
27 liability company whose principal place of business is in Tucson, Arizona.

28

                                              2
                                           Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.3 Page 3 of 13



 1         PLAINTIFF'S MARKS AND THE NATURE OF ITS BUSINESS
 2        6.     Plaintiff does business under the trade name Global Beer Network.
 3 GLOBAL BEER NETWORK also is a federally registered trademark owned by

 4 Plaintiff. Plaintiff, through its GLOBAL BEER NETWORK, is an award-winning

 5 importer and distributor of beer whose operations in the United States began in

 6 1994, and are now managed by long-term beer industry executives. Plaintiff’s

 7 GLOBAL BEER NETWORK is the exclusive importer within the United States for

 8 a number of premier Belgian brewers, as well as other European brewers. It

 9 distributes and sells a lineup of highly regarded specialty beers having unique and

10 complex flavors, among them Gulden Draak™—which has been hailed by the

11 American Culinary Institute as the world’s best beer—Piraat®, Witterkerke™,

12 Petrus™ and Monk’s Cafe®.

13        7.     At least as early as June 1997, Plaintiff adopted and began using in
14 commerce the trademark “LIVING BEER” in connection with the advertisement,

15 distribution and sale of its beers. Plaintiff has continuously and exclusively used the

16 LIVING BEER trademark in connection with its beers ever since. The LIVING

17 BEER Mark has at all relevant times been an inherently distinctive, strong

18 trademark when used in association with Plaintiff’s goods. On August 4, 2009, the

19 United States Patent and Trademark Office issued a federal trademark registration to

20 Plaintiff, U.S. Registration No. 3,664,912, recognizing Plaintiff’s exclusive right

21 throughout the United States to use the LIVING BEER trademark in connection

22 with beer and related goods. A true copy of the ‘912 Registration is attached hereto

23 as Exhibit A.

24        8.     The ‘912 Registration was issued pursuant to Section 1(a) of the
25 Lanham Act, 15 U.S.C. § 1051 et seq., which denotes the United States Patent and

26 Trademark Office’s determination that the LIVING BEER® trademark is inherently

27 distinctive when used in connection with beer products. In 2015, the United States

28 Patent and Trademark Office granted incontestable status to the ‘912 Registration

                                             3
                                          Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.4 Page 4 of 13



 1 and thereby to Plaintiff’s exclusive ownership of the LIVING BEER® trademark

 2 throughout the United States. The ‘912 Registration has at all times been in full

 3 force and effect, through the present.

 4        9.     Through its continuous and exclusive use by Plaintiff as a trademark in
 5 connection with the marketing, distribution and sale of beer, the LIVING BEER®

 6 trademark has come to symbolize goods associated with a single source, Plaintiff, in

 7 the minds of relevant consumers, and reflects the goodwill earned by Plaintiff

 8 through decades of hard work, creativity and devotion to sophisticated beer-making.

 9 The LIVING BEER® trademark is a valuable asset owned by Plaintiff, one that

10 distinguishes the goods with which it is used as being unique, high quality beers,

11 associated with a recognized source.

12        10.    In addition to its LIVING BEER® trademark, Plaintiff owns the
13 trademark LIVING ALE. Plaintiff has been granted a trademark registration by the

14 United States Patent and Trademark Office for its ownership of the LIVING ALE

15 mark, in connection with ales, U.S. Reg. No. 4,951,737. That registration is in full

16 force and effect. It too was issued under Section 1(a) of the Lanham Act, denoting

17 the conclusion by the United States Patent and Trademark Office that the trademark

18 was inherently distinctive.

19                      DEFENDANT’S UNLAWFUL CONDUCT
20        11.    On information and belief, Defendant Pueblo Vida engages in the
21 brewing, bottling, canning, tapping, marketing, distribution and sale of a variety of

22 beers, as well as the marketing and sale of associated merchandise such as hats,

23 caps, socks and pins. On information and belief, Defendant says it adopted and

24 began using the label “Vida Beer” on product containers for beer it has sold since

25 June 28, 2017. On information and belief, Defendant also says that, since June 28,

26 2017, it has been using a “Vida Beer” mark on hats and shirts that it offers for sale

27 in association with its beers. It further says all of these activities have occurred

28 through the use of interstate commerce.

                                               4
                                            Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.5 Page 5 of 13



 1        12.    On information and belief, prior to selecting and adopting the “Vida
 2 Beer” mark, Defendant was aware that this mark translates into English as “Living

 3 Beer.” On information and belief, prior to selecting and adopting the “Vida Beer”

 4 mark, Defendant was aware of Plaintiff’s prior use of the trademark, LIVING

 5 BEER®, in commerce in connection with the advertisement and sale of beer. On

 6 information and belief, prior to using the “Vida Beer” mark on product containers

 7 for beer sold in commerce, Defendant was aware of Plaintiff’s prior use of the

 8 trademark, LIVING BEER®, in commerce in connection with the advertisement

 9 and sale of beer. On information and belief, prior to using the “Vida Beer” mark,

10 Defendant was aware of Plaintiff’s ownership of a current trademark registration for

11 LIVING BEER, issued by the United States Patent and Trademark Office in

12 connection with beer. On information and belief, prior to using the “Vida Beer”

13 mark, Defendant was aware that the LIVING BEER registration indicated Plaintiff,

14 doing business as “Global Beer Network,” had made first use of its LIVING BEER

15 trademark at least as early as April 1, 2009. On information and belief, prior to

16 using the “Vida Beer” mark, Defendant was aware that Plaintiff’s ownership of the

17 LIVING BEER® trademark, in connection with beers, had been granted

18 incontestable status by the United States Patent and Trademark Office.

19        13.    On information and belief, on or about February 26, 2019, Defendant
20 filed with the United States Patent and Trademark Office an application for

21 registration of the mark “Vida Beer” in connection with beers, hats, shirts, cyclists’

22 jerseys, long-sleeved shirts, short-sleeved shirts, and T-shirts. That application has

23 been assigned serial number 88/316,946 (the “‘946 Application”). On information

24 and belief, prior to filing the ‘946 Application, Defendant was aware of the

25 Plaintiff’s ‘912 Registration of LIVING BEER® trademark.

26        14.    On information and belief, prior to using the “Vida Beer” mark, Pueblo
27 Vida was aware of the Doctrine of Foreign Equivalents, requiring translation of the

28 “Vida Beer” into its English equivalent, “Living Beer” in determining likelihood of

                                             5
                                          Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.6 Page 6 of 13



 1 confusion with established trademarks. On information and belief, prior to filing the

 2 ‘946 Application, Defendant was aware of the Doctrine of Foreign Equivalents,

 3 requiring translation of the “Vida Beer” into its English equivalent, “Living Beer” in

 4 determining likelihood of confusion with established trademarks. On information

 5 and belief, on or about September 3, 2019, Defendant received written notice of

 6 Plaintiff’s objections to its use of a “Vida Beer” label and mark in connection with

 7 beer and related goods, and its filing of the ‘946 Application, along with Plaintiff’s

 8 request that it take steps to discontinue the label and mark and abandon the ‘946

 9 Application. Defendant responded in writing on or about September 13, 2019,

10 refusing to take action to address Plaintiff’s concerns about a likelihood of

11 confusion, or otherwise to stop using the “Vida Beer” label and mark, or to

12 withdraw the ‘946 Application. In that response, Defendant also threatened to seek

13 to cancel Plaintiff’s LIVING BEER registration, should Plaintiff take further action

14 to enforce its exclusive rights as recognized in the ‘912 Registration.

15        15.    On information and belief, Defendant continues unabated in its usage
16 of the “VIDA BEER” mark and label, in connection with the advertisement and sale

17 of beers and related goods, including in this district. Through the date of this

18 Complaint, Defendant has failed and refused to comply with Plaintiff’s requests.

19        16.    On information and belief, in using, in commerce, a mark constituting
20 the foreign equivalent of Plaintiff’s registered “LIVING BEER” trademark,

21 Defendant has intentionally sought to infringe upon Plaintiff’s LIVING BEER®

22 trademark, knowingly or through willful blindness causing a likelihood of confusion

23 and mistake amongst relevant consumers and the trade, as to whether Defendant’s

24 goods share the same source as Plaintiff’s, or are otherwise licensed by Plaintiff or

25 connected, affiliated or associated with it, and therefore of the same quality as

26 Plaintiff’s goods. On information and belief, Defendant has knowingly, or through

27 willful blindness to Plaintiff’s rights, adopted and used a mark confusingly similar

28 to Plaintiff’s LIVING BEER ® trademark in a manner that trades off of the

                                             6
                                          Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.7 Page 7 of 13



 1 goodwill associated with Plaintiff’s mark, and re-directs confused consumers to beer

 2 products Defendant is selling that are not affiliated with Plaintiff.

 3         17.    Defendant’s acts as alleged above have caused and will continue to
 4 cause irreparable harm and injury to Plaintiff’s reputation, identity and ability to

 5 distinguish itself and its goods, all of it being harm and injury for which Plaintiff has

 6 no adequate remedy at law.

 7                             FIRST CLAIM FOR RELIEF
 8                      (Trademark Infringement; 15 U.S.C. § 1114)
 9         18.    Plaintiff incorporates by reference paragraphs 1 through 17 above, as if
10 set forth in full.

11         19.    Plaintiff is the owner of the LIVING BEER® trademark, in connection
12 with beers and related goods. It is a trademark registered under Section 1 of the

13 trademark laws of the United States 15 U.S.C. §1051 et seq.

14         20.    The LIVING BEER® trademark is a valuable, protectable mark.
15         21.    On information and belief, Defendant has directly or indirectly engaged
16 in the marketing, distribution, offering for sale and sale of beer and related goods

17 through the use of the trademark “Vida Beer.” Its actions as alleged in this

18 paragraph have been undertaken through the use of interstate commerce.

19         22.    Plaintiff has not authorized Defendant to make these uses, as alleged
20 above, of a “Vida Beer” trademark.

21         23.    On information and belief, Defendant’s use of a “Vida Beer” trademark
22 as alleged above is likely to cause confusion, mistake or deception among

23 consumers as to the source, quality and nature of Defendant’s goods. “Vida Beer” is

24 a foreign equivalent of the trademark LIVING BEER®. An appreciable number of

25 consumers understand “Vida Beer” to be the foreign equivalent of the term “Living

26 Beer.”

27         24.    Defendant’s use of a foreign equivalent of Plaintiff’s LIVING BEER®
28 trademark constitutes federal trademark infringement under Section 32 of the

                                              7
                                           Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.8 Page 8 of 13



 1 Lanham Act, 15 U.S.C. § 1114.

 2          25.    On information and belief, Defendant’s acts of infringement as alleged
 3 above have been willful, taken despite actual knowledge of Plaintiff’s rights in the

 4 LIVING BEER® trademark, with the intent to cause, or with willful blindness as to

 5 whether those acts would cause, confusion, mistake and deception among relevant

 6 consumers concerning Defendant’s goods and services and injury to Plaintiff’s

 7 reputation, goodwill, and sales. Under 15 U.S.C. § 1117, Plaintiff is entitled to

 8 recover the greater of its actual damages or Defendant’s profits from their infringing

 9 acts, enhanced and multiplied up to three times, as well as Plaintiff’s reasonable

10 attorneys’ fees. Under 15 U.S.C. § 1118, Plaintiff also is entitled to an order

11 requiring destruction of all infringing goods and promotional materials in

12 Defendant’s possession or control.

13          26.    On information and belief, Defendant’s conduct as alleged above has
14 damaged and will continue to damage Plaintiff.

15          27.    On information and belief, as a result of its conduct as alleged above,
16 Defendant has been unjustly enriched and has wrongfully profited.

17          28.    On information and belief, unless restrained and enjoined by this Court,
18 Defendant will continue to engage in its infringing conduct, customers are likely to

19 continue to be deceived or mistaken as to the true source, quality, sponsorship and

20 affiliation of Defendant’s goods, Plaintiff’s reputation and goodwill will be harmed

21 in ways difficult to monetarily quantify, adequately repair and compensate, and a

22 multiplicity of suits will be required.

23                             SECOND CLAIM FOR RELIEF
24            (Unfair Competition under the Lanham Act and Common Law;
                                   15 U.S.C. § 1125(a))
25
            29.    Plaintiff incorporates by reference paragraphs 1 through 28 above, as if
26
     set forth in full.
27
            30.    On information and belief, on or in connection with beer and related
28

                                                8
                                             Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.9 Page 9 of 13



 1 goods and services, Defendant has used words, terms, names, symbols, devices, or a

 2 combination of them, that falsely designated the origin of those goods and services,

 3 or false or misleading descriptions or representations of fact.

 4        31.    On information and belief, Defendant’s conduct as alleged above is
 5 likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

 6 connection, or association of Defendant with Plaintiff, or as to the origin,

 7 sponsorship, or approval of Defendant’s beer and related goods, services, and

 8 commercial activities. On information and belief, Defendant’s conduct as alleged

 9 above, through commercial advertising or promotion, has misrepresented the nature,

10 characteristics, qualities, or geographic origin of Defendant’s beer and Defendant’s

11 related goods, services, or commercial activities.

12        32.    On information and belief, Defendant’s acts as alleged above constitute
13 unfair competition through false descriptions, false designations, false

14 representations of origin, and false advertising in interstate commerce, in violation

15 of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and the common law.

16        33.    On information and belief, Defendant’s acts of unfair competition have
17 been willful, taken despite actual knowledge of Plaintiff’s rights in the LIVING

18 BEER® trademark, with the intent to cause, or with willful blindness as to whether

19 those acts would cause, confusion, mistake and deception among relevant

20 consumers concerning Defendant’s goods and services and injury to Plaintiff’s

21 reputation, goodwill, and sales. Under 15 U.S.C. § 1117, Plaintiff is entitled to

22 recover the greater of its actual damages or Defendant’s profits from their acts

23 constituting false designation of origin and unfair competition, enhanced and

24 multiplied up to three times, as well as Plaintiff’s reasonable attorneys’ fees. Under

25 15 U.S.C. § 1118, Plaintiff also is entitled to an order requiring destruction of all

26 goods, containers and promotional materials in Defendant’s possession or control

27 bearing or connected to any false, misleading, deceptive or confusing words, terms,

28 names, symbols, devices, or combination of them.

                                              9
                                           Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.10 Page 10 of 13



  1         34.    On information and belief, Defendant’s conduct as alleged above has
  2 damaged and will continue to damage Plaintiff, or is likely to damage Plaintiff.

  3         35.    On information and belief, as a result of its conduct as alleged above,
  4 Defendant has been unjustly enriched and have wrongfully profited.

  5         36.    On information and belief, unless restrained and enjoined by this Court,
  6 Defendant will continue to engage in the wrongful conduct alleged above, customers

  7 are likely to continue to be deceived or mistaken as to the true source, quality,

  8 sponsorship and affiliation of Defendant’s goods, Plaintiff’s reputation and goodwill

  9 will be harmed in ways difficult to monetarily quantify, adequately repair and

 10 compensate, and a multiplicity of suits will be required.

 11                              THIRD CLAIM FOR RELIEF
 12                      (Declaratory Relief; 28 U.S.C. §§ 2201(a), 2202)
 13         37.    Plaintiff incorporates by reference paragraphs 1 through 36 above, as if
 14 set forth in full.

 15         38.    On information and belief, an actual, substantial and justiciable
 16 controversy exists between Plaintiff and Defendant with respect to marks they use in

 17 connection with beers and related goods. Plaintiff contends that it is the prior,

 18 senior user and owner of the LIVING BEER trademark, that Defendant is using a

 19 foreign equivalent of the LIVING BEER trademark in interstate commerce in

 20 violation of Plaintiff’s rights under the Lanham Act and common law, that

 21 Defendant’s filing of the ‘946 Application, seeking registration of its claim of

 22 ownership of the foreign equivalent of Plaintiff’s LIVING BEER® trademark for

 23 beers and related goods is wrongful, and that registration must be refused under the

 24 Lanham Act. On information and belief, Defendant disputes Plaintiff’s contentions.

 25         39.    Plaintiff is entitled to a declaration of its rights and of Defendant’s
 26 violations of those rights and other wrongful acts, as well as a declaration that

 27 Defendant is not entitled to federal registration, in connection with beers and related

 28 goods, of a foreign equivalent of Plaintiff’s LIVING BEER® trademark, namely the

                                                10
                                             Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.11 Page 11 of 13



  1 “Vida Beer” mark.

  2
                                    PRAYER FOR RELIEF
  3
            WHEREFORE, Plaintiff prays for relief as follows:
  4
            1.      That the Court enter judgment that Defendant has infringed Plaintiff’s
  5
      trademark LIVING BEER®; have used false designations of origin, false
  6
      descriptions, false representations, and false advertising in violation of 15 U.S.C.
  7
      Sections 1114 and 1125(a); and have committed acts constituting unfair competition,
  8
      in violation of 15 U.S.C. Section 1125(a) and the common law;
  9
            2.      That the Court preliminarily and then permanently enjoin Defendant,
 10
      and all of their officers, directors, agents, servants, employees and attorneys, and all
 11
      other persons acting directly or indirectly in concert with Defendant, from using in
 12
      commerce, in connection with the advertising, marketing, distribution, sale or
 13
      offering for sale of any beer, or related goods and services, the trademark “Vida
 14
      Beer,” any other mark constituting a foreign equivalent of Plaintiff’s registered
 15
      LIVING BEER trademark, or any other mark or designation confusingly similar to
 16
      Plaintiff’s LIVING BEER® trademark, or from otherwise infringing on Plaintiff’s
 17
      registered trademark; from using in commerce a domain name, web site or metatags
 18
      incorporating in a trademark manner the term “Vida Beer” or the foreign equivalent
 19
      of the registered LIVING BEER trademark; from unfairly competing with Plaintiff;
 20
      from engaging in acts of false advertising; and from engaging in any other acts that
 21
      tend to damage the value of Plaintiff’s LIVING BEER® trademark, trade name,
 22
      business reputation, and goodwill;
 23
            3.      That the Court issue a declaration of Defendant’s use of a “Vida Beer”
 24
      mark in violation of Plaintiff’s rights under the Lanham Act and common law, a
 25
      declaration of Plaintiff’s right to prevent Defendant’s use of the “Vida Beer” mark
 26
      and to prevent the federal registration of such a mark by Defendant in connection
 27
      with beers and related goods, and a declaration that Defendant is not entitled to
 28
      federal registration of the foreign equivalent of Plaintiff’s LIVING BEER®
                                                 11
                                              Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.12 Page 12 of 13



  1 trademark as applied-for in the ‘946 Application;

  2        4.     That the Court direct the Commissioner of Trademarks to refuse
  3 registration with the United States Patent and Trademark Office of the “Vida Beer”

  4 mark as applied-for in the ‘946 Application, or if that application ripens into a

  5 registration before final judgment in this action, that the Court direct the

  6 Commissioner to cancel such registration;

  7        5.     That Defendant be ordered to surrender for destruction all products,
  8 containers, labels, advertisements, promotional materials, and other materials

  9 constituting an infringement of Plaintiff’s trademark or the means by which such

 10 infringement is facilitated;

 11        6.     That Defendant be ordered to undertake corrective advertising to
 12 redress harm caused by its use in interstate commerce of the foreign equivalent of

 13 Plaintiff’s LIVING BEER® trademark;

 14        7.     That Plaintiff be awarded its damages according to proof;
 15        8.     That Plaintiff be awarded the profits acquired by Defendant through
 16 Defendant’s unlawful acts;

 17        9.     That the Court increase and enhance by three times any award of
 18 damages and/or profits based on Defendant’s willfulness;

 19        10.    That the Court award exemplary damages for Defendant’s acts of
 20 unfair competition at common law.

 21        8.     That the Court award Plaintiff its reasonable attorneys' fees and costs;
 22 and

 23

 24

 25

 26 ///

 27 ///

 28 ///

                                               12
                                            Complaint
Case 3:19-cv-01925-CAB-NLS Document 1 Filed 10/03/19 PageID.13 Page 13 of 13



  1       9.     That the Court award Plaintiff such further relief as the Court deems
  2 just and proper.

  3

  4                                         Respectfully submitted,
  5 Dated: October 3, 2019                  RINCON VENTURE LAW GROUP
  6

  7                                         By /s/ K. Andrew Kent
  8
                                                K. Andrew Kent
  9                                             Attorneys for Plaintiff
 10

 11                           DEMAND FOR JURY TRIAL
 12       Plaintiff hereby makes its demand for a jury trial of this action.
 13

 14 Dated: October 3, 2019                  RINCON VENTURE LAW GROUP
 15

 16

 17                                         By /s/ K. Andrew Kent
 18                                            K. Andrew Kent
                                                Attorneys for Plaintiff
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              13
                                           Complaint
